UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-04813 Dreyfus Investment Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: 12/31/15 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which has a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. -Dreyfus Diversified Emerging Markets Fund -Dreyfus/Newton International Equity Fund -Dreyfus Tax Sensitive Total Return Bond Fund -Dreyfus/The Boston Company Small/Mid Cap Growth Fund -Dreyfus/The Boston Company Small Cap Growth Fund -Dreyfus/The Boston Company Small Cap Value Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified Emerging Markets Fund December 31, 2015 (Unaudited) Common Stocks52.6% Shares Value ($) Brazil1.1% AMBEV 40,600 181,796 Banco do Brasil 18,000 66,589 BM&FBovespa 141,500 387,118 BR Malls Participacoes 3,500 9,761 BRF 13,600 189,959 Cia de Saneamento Basico do Estado de Sao Paulo 65,300 302,950 EDP - Energias do Brasil 80,600 243,758 JBS 104,500 326,110 M Dias Branco 900 15,080 Chile.3% Cia Cervecerias Unidas 3,598 40,425 ENTEL Chile 46,578 415,624 China13.4% Agricultural Bank of China, Cl. H 669,000 271,502 Air China, Cl. H 346,000 271,082 Alibaba Group Holding, ADR 5,900 a 479,493 Anhui Conch Cement, Cl. H 63,500 169,093 ANTA Sports Products 122,000 333,988 Baidu, ADR 1,100 a 207,944 Bank of China, Cl. H 988,000 437,297 Beijing Capital International Airport, Cl. H 864,000 928,173 China Construction Bank, Cl. H 2,584,000 1,754,212 China Galaxy Securities, Cl. H 44,000 39,850 China International Marine Containers Group, Cl. H 57,200 104,425 China Life Insurance, Cl. H 279,000 897,551 China Longyuan Power Group, Cl. H 454,000 340,520 China Merchants Bank, Cl. H 55,500 129,811 China National Building Material, Cl. H 58,000 27,535 China Pacific Insurance Group, Cl. H 9,600 39,379 China Shenhua Energy, Cl. H 31,000 48,161 China Southern Airlines Company, Cl. H 424,000 324,793 China Vanke, Cl. H 14,700 43,436 Chongqing Changan Automobile, Cl. B 111,256 244,175 Chongqing Rural Commercial Bank, Cl. H 76,000 45,667 CNOOC 534,000 548,880 Country Garden Holdings 37,000 15,064 Ctrip.com International, ADR 14,535 a 673,407 Dongfeng Motor Group, Cl. H 226,000 299,280 Evergrande Real Estate Group 53,000 46,325 Fosun International 134,500 208,437 Geely Automobile Holdings 665,000 351,951 GF Securities, Cl. H 149,600 a 372,764 Haitong Securities, Cl. H 92,800 163,170 Huadian Power International, Cl. H 136,000 88,174 Huaneng Power International, Cl. H 446,000 382,395 Huatai Securities, Cl. H 113,800 a,b 264,142 Industrial & Commercial Bank of China, Cl. H 2,261,000 1,354,208 JD.com, ADR 15,411 a 497,236 Jiangsu Expressway, Cl. H 106,000 142,759 Lenovo Group 620,000 624,763 Longfor Properties 9,500 14,092 PICC Property & Casualty, Cl. H 486,000 956,707 Ping An Insurance Group Company of China, Cl. H 115,500 634,593 Shanghai Pharmaceuticals Holding, Cl. H 292,000 627,476 Sihuan Pharmaceutical Holdings Group 690,000 c 233,815 Sino-Ocean Land Holdings 29,000 18,430 Sinopec Shanghai Petrochemical, Cl. H 482,000 a 190,349 Sinopharm Group, Cl. H 70,000 279,200 Sinotrans, Cl. H 1,023,000 544,314 Tencent Holdings 190,400 3,714,333 Zhejiang Expressway, Cl. H 84,000 100,679 Czech Republic.2% Komercni banka 1,786 Hong Kong2.4% China Everbright 162,000 368,994 China Mobile 139,500 1,563,438 China Overseas Land & Investment 38,000 131,938 China Resources Land 214,000 617,219 China Taiping Insurance Holdings 92,400 a 283,186 COSCO Pacific 102,000 112,397 PAX Global Technology 393,000 402,076 Shimao Property Holdings 13,000 22,869 Sino Biopharmaceutical 226,000 204,295 Hungary.7% OTP Bank 18,327 377,921 Richter Gedeon 34,096 645,446 India5.7% Ambuja Cements 31,300 95,631 Bank of India 172,279 298,291 Bharat Petroleum 27,556 370,616 Bharti Infratel 93,852 604,730 Dr. Reddy's Laboratories 814 38,126 HCL Technologies 69,667 898,501 Hindustan Petroleum 43,252 545,080 ICICI Bank 83,550 327,756 Idea Cellular 149,502 323,521 Infosys 16,510 274,429 IRB Infrastructure Developers 130,643 477,392 ITC 84,729 418,453 Larsen & Toubro 5,869 112,560 LIC Housing Finance 34,114 261,375 Lupin 11,775 325,179 Mahindra & Mahindra 25,692 491,928 Max India 15,314 117,351 NTPC 54,639 120,266 Power Finance 83,143 251,600 Praj Industries 167,808 233,557 Redington India 126,837 219,839 Rural Electrification 97,711 332,829 State Bank of India 66,927 225,582 Tata Consultancy Services 5,175 189,924 Tata Motors 45,348 a 266,667 UPL 135,134 887,883 Indonesia1.3% Bank Mandiri 223,300 148,233 Bank Negara Indonesia 1,274,600 455,893 Bank Rakyat Indonesia 964,900 788,687 Telekomunikasi Indonesia 2,058,900 462,319 United Tractors 96,800 117,629 Malaysia.5% Astro Malaysia Holdings 117,000 75,117 British American Tobacco Malaysia 10,100 131,827 DiGi.Com 130,400 163,472 Hong Leong Financial Group 25,200 81,674 Petronas Dagangan 21,400 123,894 Tenaga Nasional 53,400 165,335 Mexico2.2% Alfa, Cl. A 311,900 617,665 America Movil, Ser. L 334,600 234,916 Arca Continental 128,200 778,743 Controladora Vuela Compania de Aviacion, ADR 24,003 a 411,891 Fibra Uno Administracion 16,000 35,269 Gruma, Cl. B 26,700 375,654 Grupo Aeroportuario del Pacifico, Cl. B 24,400 215,536 Grupo Financiero Inbursa, Ser. O 92,400 167,327 OHL Mexico 103,200 a 108,622 PLA Administradora Industrial 248,400 a 400,968 Telesites 16,635 a 10,849 Netherlands.1% Steinhoff International Holdings 27,700 Peru.3% Credicorp 4,901 Philippines1.0% Ayala Land 782,500 571,328 Globe Telecom 2,915 114,527 Metropolitan Bank & Trust 281,120 480,895 SM Prime Holdings 58,500 26,948 Universal Robina 68,990 272,263 Poland.8% Orange Polska 72,499 121,081 Polski Koncern Naftowy Orlen 17,699 304,091 Polskie Gornictwo Naftowe i Gazownictwo 170,586 223,092 Powszechna Kasa Oszczednosci Bank Polski 84,929 a 591,134 Russia2.5% Gazprom, ADR 113,713 421,532 Lukoil, ADR 33,174 1,062,853 MMC Norilsk Nickel PJSC, ADR 45,304 575,134 Rosneft, GDR 117,671 407,964 Sberbank of Russia, ADR 149,483 871,900 Severstal, GDR 6,648 55,412 Sistema, GDR 7,489 44,165 Tatneft, ADR 8,010 210,436 Yandex, Cl. A 7,134 a 112,146 South Africa2.8% Barclays Africa Group 22,173 205,235 Barloworld 15,195 60,839 Bidvest Group 20,908 443,351 Clicks Group 57,642 331,250 FirstRand 92,743 253,011 Growthpoint Properties 20,927 31,343 Imperial Holdings 14,325 109,572 Liberty Holdings 17,345 129,111 Mediclinic International 41,494 319,226 Mondi 18,117 359,303 MTN Group 108,271 928,187 Naspers, Cl. N 1,828 249,934 Redefine Properties 25,251 15,810 Resilient REIT 2,884 21,477 Spar Group 8,494 100,929 Telkom 58,573 241,656 Truworths International 16,517 97,152 Woolworths Holdings 69,030 446,078 South Korea9.0% BGF Retail 1,684 a 244,162 BNK Financial Group 23,538 a 167,723 CJ 176 a 37,507 Coway 10,383 a 740,584 DGB Financial Group 7,301 a 62,178 Dongbu Insurance 3,253 a 194,690 E-Mart 3,471 a 556,967 Hanwha 2,303 a 76,274 Hyosung 3,003 a 296,584 Hyundai Development Co-Engineering & Construction 8,025 a 261,874 Industrial Bank of Korea 9,250 a 96,840 Kangwon Land 12,307 a 400,619 KB Financial Group 15,829 a 444,733 Korea Electric Power 10,220 a 433,954 Korea Investment Holdings 5,438 a 227,240 KT&G 4,882 a 433,249 LG Chem 1,970 a 544,101 LG Display 14,892 a 312,081 LG Household & Health Care 683 a 605,541 Lotte Chemical 4,581 a 935,789 Lotte Shopping 1,679 a 329,647 Mirae Asset Securities 16,645 a 305,773 NCSoft 558 100,790 Samsung Electronics 3,715 3,966,994 Samsung Fire & Marine Insurance 3,031 a 787,290 Samsung Life Insurance 4,050 376,938 Shinsegae 1,153 a 224,994 SK C&C 410 a 83,339 SK Hynix 19,243 a 496,791 Taiwan4.7% Advanced Semiconductor Engineering 641,000 732,678 Cathay Financial Holding 484,000 677,405 Chailease Holding 64,688 111,108 China Development Financial Holding 1,004,000 250,203 China Life Insurance 183,000 140,072 Compal Electronics 436,000 244,028 CTBC Financial Holding 742,873 379,820 E.Sun Financial Holding 199,298 115,708 Far EasTone Telecommunications 141,000 289,593 Foxconn Technology 126,770 267,442 Hon Hai Precision Industry 284,228 695,169 Largan Precision 9,000 614,922 Mega Financial Holding 106,000 68,215 Nan Ya Plastics 159,000 293,300 Pegatron 170,000 369,559 Pou Chen 182,000 237,056 Ruentex Industries 69,000 128,203 SinoPac Financial Holdings 660,434 187,401 Taiwan Semiconductor Manufacturing 256,000 1,104,660 Zhen Ding Technology Holding 110,000 253,084 Thailand1.4% Advanced Info Service, NVDR 50,200 210,421 PTT 70,000 474,647 PTT Global Chemical, NVDR 223,500 307,158 PTT, NVDR 15,100 102,389 Siam Cement 11,600 146,565 Siam Cement, NVDR 4,150 52,754 Thai Beverage 829,400 403,150 Thai Oil 204,700 375,630 Thai Union Group, NVDR 290,300 137,509 Turkey1.4% Emlak Konut Gayrimenkul Yatirim Ortakligi 327,159 291,623 Eregli Demir ve Celik Fabrikalari 230,652 240,150 TAV Havalimanlari Holding 39,838 248,448 Tofas Turk Otomobil Fabrikasi 24,981 162,300 Tupras Turkiye Petrol Rafinerileri 13,971 a 333,444 Turk Hava Yollari 134,343 a 340,216 Turkiye Halk Bankasi 90,663 322,930 Turkiye Is Bankasi, Cl. C 130,576 205,924 United Arab Emirates.7% Abu Dhabi Commercial Bank 75,871 135,963 Dubai Islamic Bank 161,247 269,698 Emaar Properties 320,349 493,670 First Gulf Bank 27,878 95,696 United States.1% iShares MSCI Emerging Markets ETF 6,648 Total Common Stocks (cost $87,315,190) Preferred Stocks1.5% Brazil1.4% Banco Bradesco 38,920 187,466 Banco do Estado do Rio Grande do Sul, Cl. B 280,900 411,964 Cia Energetica de Minas Gerais 101,500 153,779 Cia Energetica de Sao Paulo, Cl. B 28,400 95,336 Cia Paranaense de Energia, Cl. B 13,600 80,316 Itau Unibanco Holding 61,690 403,117 Suzano Papel e Celulose, Cl. A 83,100 392,235 Telefonica Brasil 39,300 354,934 Chile.1% Sociedad Quimica y Minera de Chile, Cl. B 4,357 Colombia.0% Grupo Aval Acciones y Valores 157,523 South Korea.0% Samsung Electronics 80 Total Preferred Stocks (cost $3,688,921) Number of Rights.0% Rights Value ($) Brazil.0% Banco Bradesco 1,330 a South Korea.0% BNK Financial Group 5,588 a Total Rights (cost $0) Other Investment44.0% Registered Investment Company; Dreyfus Global Emerging Markets Fund, Cl. Y 4,278,282 d,e 55,232,617 Dreyfus Strategic Beta Emerging Market Fund, Cl. Y 1,268,251 d,f 11,997,656 Total Other Investment (cost $68,482,881) Total Investments (cost $159,486,992) % Cash and Receivables (Net) % Net Assets % ADR - American Depository Receipts ETF - Exchange-Traded Fund GDR - Global Depository Receipts NVDR - Non-Voting Depository Receipts REIT - Real Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $264,142 or .2% of net assets. c The valuation of this security has been determined in good faith by management under the direction of the Board of Directors. At December 31, 2015, the value of this security amounted to $233,815 or .2% of net assets. d Investment in affiliated mutual fund. e The fund's investment in the Dreyfus Global Emerging Markets Fund represents 36.1% of the fund's total investments. The Dreyfus Global Emerging Markets Fund seeks to provide long-term capital appreciation. f The fund's investment in the Dreyfus Strategic Beta Emerging Markets Fund represents 7.9% of the fund's total investments. Dreyfus Strategic Beta Emerging Markets Fund seeks to provide long-term capital appreciation. At December 31, 2015, net unrealized depreciation on investments was $9,536,090 of which $4,281,979 related to appreciated investment securities and $13,818,069 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Fund: Foreign 44.0 Financial 16.5 Information Technology 10.7 Industrial 4.4 Consumer Discretionary 4.2 Telecommunications 3.9 Materials 3.8 Consumer Staples 3.6 Energy 3.6 Health Care 1.7 Utilities 1.6 Exchange-Traded Funds .1 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2015 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Hungarian Forint, Expiring 1/4/2016 a 5,547,100 19,097 19,115 18 Polish Zloty, Expiring 1/4/2016 a 103,066 26,260 26,275 15 Sales: Proceeds ($) Brazilian Real, Expiring 1/6/2016 b 334,720 85,606 84,605 1,001 Czech Koruna, Expiring 1/4/2016 a 1,274,287 51,302 51,249 53 Hong Kong Dollar, Expiring: 1/4/2016 b 917,085 118,317 118,333 (16 ) 1/5/2016 b 2,999,811 387,073 387,070 3 Indonesian Rupiah, Expiring 1/6/2016 c 423,390,507 30,603 30,714 (111 ) Malaysian Ringgit, Expiring 1/5/2016 c 133,526 31,095 31,099 (4 ) Mexican New Peso, Expiring 1/4/2016 d 499,724 28,896 28,996 (100 ) Polish Zloty, Expiring 1/5/2016 b 111,752 28,838 28,489 349 Singapore Dollar, Expiring 1/4/2016 e 83,776 59,206 59,085 121 South African Rand, Expiring 1/7/2016 b 1,400,764 90,943 90,576 367 South Korean Won, Expiring 1/6/2016 b 301,403,535 257,632 257,050 582 Taiwan Dollar, Expiring 1/4/2016 b 6,704,313 204,089 204,107 (18 ) Thai Baht, Expiring 1/6/2016 c 1,513,264 41,948 42,053 (105 ) Turkish Lira, Expiring: 1/4/2016 b 124,523 42,755 42,697 58 1/4/2016 d 78,068 26,840 26,769 71 United Arab Emirates Dirham, Expiring 1/4/2016 b 86,985 23,682 23,682 (1 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparties: a Citigroup b Deutsche Bank c Bank of America d Northern Trust e UBS The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 3,434,216 76,543,544 †† 233,815 Equity Securities - Foreign Preferred Stocks† - 2,288,096 †† - Exchange-Traded Funds 213,999 - - Mutual Funds 67,230,273 - - Rights† - 6,959 †† - Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - 2,638 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - (355 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end December 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/Newton International Equity Fund December 31, 2015 (Unaudited) Common Stocks97.8% Shares Value ($) Australia.6% Dexus Property Group 1,213,549 Belgium2.1% Anheuser-Busch InBev 181,709 Brazil.0% International Meal Company Alimentacao 408,131 a China2.3% Baidu, ADR 51,633 a 9,760,702 China Biologic Products 102,393 a 14,586,907 France4.1% Air Liquide 108,305 12,164,215 Sanofi 186,420 15,906,516 Vivendi 665,540 14,331,377 Georgia.5% TBC Bank, GDR 546,817 Germany12.6% Bayer 132,543 16,629,107 Brenntag 314,861 16,433,408 Commerzbank 918,185 a 9,506,488 Hella KGaA Hueck 245,794 10,187,130 Infineon Technologies 1,505,410 22,030,015 LEG Immobilien 369,281 a 30,309,525 SAP 162,342 12,930,806 Telefonica Deutschland Holding 2,568,144 13,710,575 Hong Kong3.4% AIA Group 3,261,512 19,430,647 Man Wah Holdings 13,765,800 16,115,822 India1.0% HDFC Bank, ADR 176,574 Ireland2.0% CRH 707,905 Italy1.6% Atlantia 626,822 Japan26.8% Don Quijote Holdings 698,700 24,547,252 FANUC 77,000 13,274,125 Japan Airlines 521,786 18,685,924 Japan Tobacco 704,900 25,881,913 LIXIL Group 333,900 7,410,555 M3 400,600 8,302,649 NGK Spark Plug 467,000 12,302,015 Nomura Holdings 2,918,700 16,221,238 Recruit Holdings 425,371 12,507,739 Sawai Pharmaceutical 121,600 8,325,320 Skylark 1,169,900 15,103,272 SoftBank Group 383,200 19,311,114 Stanley Electric 427,100 9,407,541 Sugi Holdings 318,000 17,588,852 Suntory Beverage & Food 405,800 17,792,300 TechnoPro Holdings 400,500 11,649,579 TOPCON 799,200 13,524,405 Toyota Motor 473,400 29,057,313 Mexico.9% Grupo Financiero Santander Mexico, Cl. B, ADR 1,019,228 Netherlands5.2% Intertrust 461,677 b 10,113,607 RELX 1,000,796 16,829,372 Wolters Kluwer 830,965 27,842,243 Norway.8% DNB 670,515 Philippines.3% Energy Development 21,295,300 Portugal.9% Galp Energia 763,970 Switzerland10.3% Actelion 82,485 a 11,349,805 Credit Suisse Group 1,083,144 a 23,410,360 Nestle 346,596 25,690,964 Novartis 289,658 24,758,979 Roche Holding 82,622 22,769,642 United Kingdom22.4% Associated British Foods 367,988 18,113,645 Barclays 7,270,544 23,532,557 British American Tobacco 289,438 16,075,206 Centrica 4,862,255 15,617,744 Diageo 514,142 14,020,987 Dixons Carphone 1,634,683 12,013,858 GlaxoSmithKline 837,629 16,918,528 Just Eat 2,270,179 a 16,511,939 Merlin Entertainments 1,596,497 b 10,698,887 Next 115,073 12,335,796 Prudential 958,301 21,454,481 Royal Dutch Shell, Cl. B 724,837 16,551,227 Vodafone Group 7,983,269 25,822,232 Wolseley 286,423 15,569,718 Total Common Stocks (cost $930,329,779) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $15,038,940) 15,038,940 c Total Investments (cost $945,368,719) % Cash and Receivables (Net) .8 % Net Assets % ADR - American Depository Receipts GDR - Global Depository Receipts a Non-income producing security. b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $20,812,494 or 2.0% of net assets. c Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized appreciation on investments was $94,331,017 of which $148,824,939 related to appreciated investment securities and $54,493,922 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Consumer Discretionary 22.7 Financial 17.6 Consumer Staples 15.0 Health Care 14.6 Industrial 9.6 Telecommunication Services 5.6 Information Technology 5.4 Materials 3.1 Energy 2.4 Utilities 1.8 Money Market Investment 1.4 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS December 31, 2015 (Unaudited) Foreign Forward Foreign Currency Currency Unrealized Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Japanese Yen, Expiring 3/16/2016 a 4,497,572,000 36,726,272 37,490,979 ) Counterparty: Royal Bank of Scotland The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Foreign Common Stocks† 49,584,126 975,076,670 †† - Mutual Funds 15,038,940 - - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts††† - (764,707 ) - ) † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. ††† Amount shown represents unrealized (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end December 31, 2015 is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Tax Sensitive Total Return Bond Fund December 31, 2015 (Unaudited) Coupon Maturity Principal Bonds and Notes6.2% Rate (%) Date Amount ($) Value ($) Asset-Backed Ctfs./Auto Receivables1.8% Capital Auto Receivables Asset Trust, Ser. 2014-2, Cl. D 2.81 8/20/19 240,000 241,354 DT Auto Owner Trust, Ser. 2014-2A, Cl. D 3.68 4/15/21 1,500,000 a 1,494,471 DT Auto Owner Trust, Ser. 2014-3A, Cl. D 4.47 11/15/21 2,345,000 a 2,347,420 Asset-Backed Certificates.7% Carrington Mortgage Loan Trust, Ser. 2006-NC5, Cl. A2 0.33 1/25/37 574,387 b 419,823 OneMain Financial Issuance Trust, Ser. 2014-1A, Cl. B 3.24 6/18/24 1,180,000 a 1,174,993 Commercial Mortgage Pass-Through Ctfs..6% Wachovia Bank Commercial Mortgage Trust, Ser. 2006-C24, Cl. AJ 5.66 3/15/45 1,250,000 b Consumer Discretionary - .6% Altice, Gtd. Notes 7.75 5/15/22 800,000 a 724,000 Neiman Marcus Group, Gtd. Notes 8.00 10/15/21 875,000 a 651,875 Energy - .4% Carrizo Oil & Gas, Gtd. Notes 6.25 4/15/23 950,000 Financials - 1.0% Denali Borrower, Sr. Scd. Notes 5.63 10/15/20 800,000 a 840,000 Hub Holdings, Sr. Unscd. Notes 8.13 7/15/19 750,000 a 705,000 HUB International, Sr. Unscd. Notes 7.88 10/1/21 750,000 a 676,875 Health Care.3% Dignity Health, Unscd. Bonds 2.64 11/1/19 760,000 Telecommunications - .8% Digicel, Sr. Unscd. Notes 6.00 4/15/21 925,000 a 783,938 Frontier Communications, Sr. Unscd. Notes 8.88 9/15/20 960,000 a 974,400 Total Bonds and Notes (cost $14,732,453) Long-Term Municipal Coupon Maturity Principal Investments90.9% Rate (%) Date Amount ($) Value ($) Alabama.7% Alabama Public School and College Authority, Capital Improvement Revenue 5.00 1/1/26 1,250,000 1,535,212 Arizona.2% Phoenix Industrial Development Authority, Education Facility Revenue (Legacy Traditional Schools Projects) 3.00 7/1/20 500,000 a 494,325 Arkansas1.0% Arkansas Development Finance Authority, HR (Washington Regional Medical Center) 5.00 2/1/25 1,835,000 2,150,180 California7.8% California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 1,160,000 1,277,160 California, Economic Recovery Bonds (Escrowed to Maturity) 5.00 7/1/18 340,000 374,340 California, GO (Various Purpose) 5.00 9/1/22 1,000,000 1,220,520 California Health Facilities Financing Authority, Revenue (Sutter Health) 5.00 8/15/18 1,030,000 1,139,839 California State Public Works Board, LR (Judicial Council of California) (New Stockton Courthouse) 5.00 10/1/26 1,000,000 1,219,060 California State University Trustees, Systemwide Revenue 5.00 11/1/22 1,000,000 1,195,690 Golden State Tobacco Securitization Corporation, Enhanced Tobacco Settlement Asset-Backed Bonds (Insured; AMBAC) 4.60 6/1/23 750,000 805,342 Jurupa Public Financing Authority, Special Tax Revenue 5.00 9/1/29 1,060,000 1,222,731 Los Angeles Community Facilities District Number 4, Special Tax Revenue (Playa Vista-Phase 1) 5.00 9/1/28 1,000,000 1,157,090 Los Angeles Department of Water and Power, Power System Revenue 5.00 7/1/23 1,000,000 1,234,660 Sacramento County, Airport System Senior Revenue 5.00 7/1/22 1,275,000 1,397,999 Southern California Public Power Authority, Revenue (Canyon Power Project) 5.00 7/1/22 2,000,000 2,285,000 Southern California Public Power Authority, Revenue (Windy Point/Windy Flats Project) 5.00 7/1/23 1,000,000 1,165,040 Stockton Unified School District, GO (Insured; Assured Guaranty Municipal Corp.) 4.00 7/1/16 500,000 509,260 Tuolumne Wind Project Authority, Revenue (Tuolumne Company Project) 5.00 1/1/18 1,000,000 1,078,600 Colorado.4% City and County of Denver, Airport System Subordinate Revenue 5.00 11/15/22 720,000 852,329 Connecticut1.5% Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 8/1/26 1,840,000 2,263,899 Connecticut, Special Tax Obligation Revenue (Transportation Infrastructure Purposes) 5.00 9/1/33 1,000,000 1,179,170 District of Columbia2.2% Georgetown University, GO (Insured; National Public Finance Guarantee Corp.) 0.43 4/1/29 4,000,000 b 3,685,000 Metropolitan Washington Airports Authority, Airport System Revenue 5.00 10/1/24 1,000,000 1,189,060 Florida10.9% Citizens Property Insurance Corporation, Coastal Account Senior Secured Revenue 5.00 6/1/25 3,000,000 3,628,770 Citizens Property Insurance Corporation, Personal Lines Account/Commercial Lines Account Senior Secured Revenue 5.00 6/1/20 1,500,000 1,714,380 Florida Department of Transportation, Turnpike Revenue 5.00 7/1/25 1,000,000 1,196,450 Jacksonville, Special Revenue 5.00 10/1/27 1,000,000 1,193,830 Lakeland, Energy System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/17 1,000,000 1,071,920 Lee County, Transportation Facilities Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 10/1/25 1,000,000 1,206,690 Miami Beach Redevelopment Agency, Tax Increment Revenue (City Center/Historic Convention Village) 5.00 2/1/33 1,500,000 1,696,635 Miami-Dade County, Aviation Revenue (Miami International Airport) 5.25 10/1/23 1,000,000 1,153,400 Miami-Dade County, Seaport Revenue 5.00 10/1/22 2,000,000 2,352,860 Miami-Dade County School Board, COP (Master Lease Purchase Agreement with Miami-Dade County School Board Foundation, Inc.) 5.00 5/1/26 1,500,000 1,792,515 Orlando-Orange County Expressway Authority, Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/18 1,000,000 1,097,470 Palm Beach County School Board, COP (Master Lease Purchase Agreement with Palm Beach School Board Leasing Corporation) 5.00 8/1/21 1,845,000 2,171,657 South Miami Health Facilities Authority, HR (Baptist Health South Florida Obligated Group) 5.00 8/15/18 750,000 800,602 Tampa, Capital Improvement Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.00 9/1/23 500,000 582,980 Tampa, Health System Revenue (BayCare Health System Issue) 5.00 11/15/18 1,000,000 1,109,430 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/19 640,000 666,675 Village Community Development District Number 7, Special Assessment Revenue 3.00 5/1/20 600,000 626,658 Georgia3.7% Atlanta, Airport General Revenue 5.00 1/1/22 1,000,000 1,149,770 Atlanta Development Authority, Senior Lien Revenue (New Downtown Atlanta Stadium Project) 5.00 7/1/29 1,000,000 1,190,680 DeKalb County, Water and Sewerage Revenue 5.00 10/1/21 2,380,000 2,822,418 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/20 1,645,000 1,878,031 Municipal Electric Authority of Georgia, GO (Project One Subordinated Bonds) 5.00 1/1/21 1,000,000 1,166,940 Illinois8.3% Chicago, Customer Facility Charge Senior Lien Revenue (Chicago O'Hare International Airport) 5.25 1/1/24 1,500,000 1,749,765 Chicago, General Airport Third Lien Revenue (Chicago O'Hare International Airport) (Insured; Assured Guaranty Municipal Corp.) 5.00 1/1/20 1,000,000 1,073,430 Chicago, GO (Modern Schools Across Chicago Program) (Insured; AMBAC) 5.00 12/1/24 1,000,000 1,019,200 Chicago, GO (Neighborhoods Alive 21 Program) 5.00 1/1/20 1,000,000 1,055,920 Chicago, Second Lien Water Revenue 5.00 11/1/26 1,000,000 1,143,980 Chicago, Second Lien Water Revenue (Insured; AMBAC) 5.00 11/1/32 2,000,000 2,027,460 Chicago Park District, Limited Tax GO 5.00 1/1/28 2,500,000 2,765,200 Illinois Finance Authority, Revenue (Rush University Medical Center Obligated Group) 5.00 11/15/26 1,000,000 1,198,930 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/27 1,000,000 1,215,060 Illinois Toll Highway Authority, Toll Highway Senior Revenue 5.00 1/1/31 1,000,000 1,186,890 Metropolitan Pier and Exposition Authority, Revenue (McCormick Place Expansion Project) 5.00 12/15/28 1,235,000 1,367,009 Northern Illinois University Board of Trustees, Auxiliary Facilities System Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 4/1/17 1,500,000 1,565,895 Railsplitter Tobacco Settlement Authority, Tobacco Settlement Revenue 5.00 6/1/17 1,000,000 1,053,430 Indiana.6% Knox County, EDR (Good Samaritan Hospital Project) 5.00 4/1/23 1,300,000 1,429,428 Kansas1.3% Kansas Department of Transportation, Highway Revenue 5.00 9/1/18 1,415,000 1,566,306 Kansas Development Finance Authority, Revolving Funds Revenue (Kansas Department of Health and Environment) 5.00 3/1/21 1,150,000 1,326,422 Kentucky.5% Louisville and Jefferson County Metropolitan Sewer District, Sewer and Drainage System Revenue 5.00 5/15/23 1,000,000 1,193,770 Louisiana1.1% Louisiana, State Highway Improvement Revenue 5.00 6/15/25 1,000,000 1,224,700 Tobacco Settlement Financing Corporation of Louisiana, Tobacco Settlement Asset-Backed Bonds 5.00 5/15/20 1,000,000 1,133,360 Maryland.5% Maryland Economic Development Corporation, EDR (Transportation Facilities Project) 5.13 6/1/20 1,000,000 1,095,500 Michigan3.3% Detroit, Sewage Disposal System Senior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.25 7/1/19 1,000,000 1,120,860 Michigan Finance Authority, HR (Beaumont Health Credit Group) 5.00 8/1/25 1,000,000 1,186,440 Michigan Finance Authority, Local Government Loan Program Revenue (Detroit Water and Sewerage Department, Sewage Disposal System Revenue Senior Lien Local Project Bonds) (Insured; Assured Guaranty Municipal Corp.) 5.00 7/1/30 1,000,000 1,152,320 Michigan Finance Authority, Local Government Loan Program Revenue (School District of the City of Detroit State Qualified Unlimoted Tax GO Local Project Bonds) 5.00 5/1/20 1,125,000 1,276,762 Michigan Finance Authority, Unemployment Obligation Assessment Revenue 5.00 7/1/21 1,500,000 1,648,620 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) 5.00 12/1/16 1,000,000 1,034,410 Minnesota1.1% Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Care System Project) 5.00 11/15/21 1,000,000 1,140,350 Western Minnesota Municipal Power Agency, Power Supply Revenue 5.00 1/1/29 1,120,000 1,327,234 Missouri2.7% Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/23 1,000,000 1,181,640 Missouri Development Finance Board, Infrastructure Facilities Revenue (Branson Landing Project) 5.00 6/1/28 1,000,000 1,137,540 Missouri Joint Municipal Electric Utility Commission, Power Project Revenue (Prairie State Project) 5.00 12/1/29 3,120,000 3,682,754 Nebraska.5% Nebraska Public Power District, General Revenue 5.00 1/1/30 1,000,000 1,188,840 New Jersey4.6% New Jersey Economic Development Authority, Cigarette Tax Revenue 5.00 6/15/18 1,250,000 1,328,600 New Jersey Economic Development Authority, School Facilities Construction Revenue 5.00 6/15/26 1,845,000 2,031,659 New Jersey Economic Development Authority, Water Facilities Revenue (New Jersey - American Water Company, Inc. Project) 5.10 6/1/23 1,000,000 1,119,250 New Jersey Educational Facilities Authority, Revenue (Rowan University Issue) 5.00 7/1/18 1,225,000 1,332,971 New Jersey Health Care Facilities Financing Authority, Revenue (Virtua Health Issue) 5.00 7/1/25 1,000,000 1,187,440 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/18 1,000,000 1,084,760 New Jersey Higher Education Student Assistance Authority, Senior Student Loan Revenue 5.00 12/1/24 1,000,000 1,146,290 Tobacco Settlement Financing Corporation of New Jersey, Tobacco Settlement Asset-Backed Bonds 4.50 6/1/23 945,000 958,674 New Mexico.9% New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue 0.91 8/1/19 1,000,000 b 991,800 New Mexico Municipal Energy Acquisition Authority, Gas Supply Revenue (SBPA; Royal Bank of Canada) 0.81 2/1/19 1,000,000 b 997,200 New York9.3% Metropolitan Transportation Authority, Dedicated Tax Fund Revenue 5.00 11/15/24 2,000,000 2,432,140 Metropolitan Transportation Authority, Transportation Revenue 5.00 11/15/26 1,205,000 1,449,555 New York City, GO 5.00 8/1/21 2,000,000 2,267,620 New York City, GO 5.00 3/1/25 1,000,000 1,227,830 New York City Health and Hospitals Corporation, Health System Revenue 5.00 2/15/19 1,000,000 1,116,830 New York City Transitional Finance Authority, Future Tax Secured Subordinate Revenue 5.00 11/1/18 1,000,000 1,109,810 New York State Transportation Develpoment Corporation, Special Facility Revenue (Terminal One Group Association, L.P. Project) 5.00 1/1/19 2,500,000 2,758,075 Onondaga Civic Development Corporation, Revenue (Saint Joseph's Hospital Health Center Project) (Prerefunded) 5.00 7/1/19 1,000,000 c 1,129,310 Port Authority of New York and New Jersey (Consolidated Bonds, 185th Series) 5.00 9/1/30 1,000,000 1,162,920 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 0.51 12/3/19 3,500,000 b 3,456,215 Triborough Bridge and Tunnel Authority, General Revenue (MTA Bridges and Tunnels) 5.00 11/15/24 2,150,000 2,626,268 North Carolina.9% North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybryn at Maryfield) 5.00 10/1/19 1,875,000 2,028,450 Ohio1.2% Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Case Western Reserve University Project) 5.00 12/1/23 1,500,000 1,823,025 Southeastern Ohio Port Authority, Hospital Facilities Improvement Revenue (Memorial Health System Obligated Group Project) 5.50 12/1/29 820,000 899,212 Pennsylvania1.5% Pennsylvania Intergovernmental Cooperation Authority, Special Tax Revenue (City of Philadelphia Funding Program) 5.00 6/15/17 1,000,000 1,061,330 Pennsylvania Turnpike Commission, Turnpike Revenue 5.00 12/1/29 1,000,000 1,188,690 Philadelphia, Gas Works Revenue 5.00 8/1/21 1,000,000 1,166,940 Rhode Island1.4% Rhode Island Health and Educational Building Corporation, Higher Education Facilities Revenue (Brown University Issue) 5.00 9/1/21 700,000 834,561 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/26 1,000,000 1,150,670 Tobacco Settlement Financing Corporation of Rhode Island, Tobacco Settlement Asset-Backed Bonds 5.00 6/1/35 1,000,000 1,082,690 South Carolina.5% South Carolina Public Service Authority, Revenue Obligations (Santee Cooper) 5.00 12/1/21 1,000,000 1,188,960 South Dakota1.1% South Dakota Conservancy District, Revenue (State Revolving Fund Program) 5.00 8/1/17 2,370,000 2,531,468 Tennessee2.2% Memphis, GO (General Improvement) 5.00 4/1/26 1,840,000 2,265,592 Metropolitan Government of Nashville and Davidson County, GO 5.00 7/1/22 1,000,000 1,214,970 Tennessee Energy Acquisition Corporation, Gas Project Revenue 5.25 9/1/26 1,120,000 1,340,618 Texas13.9% Arlington Independent School District, Unlimited Tax School Building Bonds (Permanent School Fund Guarantee Program) 5.00 2/15/27 1,400,000 1,679,286 Central Texas Regional Mobility Authority, Senior Lien Revenue 5.00 1/1/31 1,175,000 1,351,238 Corpus Christi, Utility System Junior Lien Revenue (Insured; Assured Guaranty Municipal Corp.) 5.00 7/15/23 1,725,000 2,045,816 Harris County-Houston Sports Authority, Senior Lien Revenue 5.00 11/15/29 750,000 870,180 Houston, Airport System Special Facilities Revenue (United Airlines, Inc. Terminal E Project) 4.75 7/1/24 1,000,000 1,110,630 Houston, Airport System Subordinate Lien Revenue (Insured; XLCA) 0.86 7/1/32 2,725,000 b 2,507,000 Houston, Combined Utility System First Lien Revenue 5.00 11/15/18 1,355,000 1,505,622 Houston, Combined Utility System First Lien Revenue 0.91 5/1/20 2,500,000 b 2,489,425 Houston, Public Improvement GO 5.00 3/1/24 2,000,000 2,454,220 Houston Convention and Entertainment Facilities Department, Hotel Occupancy Tax and Special Revenue 5.00 9/1/20 1,000,000 1,149,190 Love Field Airport Modernization Corporation, General Airport Revenue 5.00 11/1/27 1,850,000 2,191,233 North Texas Tollway Authority, First Tier System Revenue 5.00 1/1/22 1,000,000 1,184,350 North Texas Tollway Authority, Second Tier System Revenue 5.00 1/1/21 2,000,000 2,310,920 Sam Rayburn Municipal Power Agency, Power Supply System Revenue 5.00 10/1/20 1,210,000 1,387,265 Texas, GO (College Student Loan Bonds) 5.00 8/1/17 1,000,000 1,067,500 Texas, GO (College Student Loan Bonds) 5.00 8/1/22 1,500,000 1,793,295 Texas Municipal Power Agency, Revenue (Insured; National Public Finance Guarantee Corp.) (Escrowed to Maturity) 0.00 9/1/16 10,000 d 9,967 Trinity River Authority of Texas, Revenue (Tarrant County Water Project) 5.00 2/1/23 1,940,000 2,338,049 West Travis County Public Utility Agency, Revenue 5.00 8/15/23 1,140,000 1,307,466 Virginia1.3% Virginia College Building Authority, Educational Facilities Revenue (Marymount University Project) 5.00 7/1/19 425,000 a 457,916 Virginia Public School Authority, School Financing Bonds 5.00 8/1/24 2,000,000 2,406,280 Washington1.8% Port of Seattle, Intermediate Lien Revenue 5.00 4/1/25 3,340,000 3,981,714 West Virginia.5% West Virginia University Board of Governors, University Improvement Revenue (West Virginia University Projects) 5.00 10/1/17 1,135,000 1,216,731 Wisconsin1.5% Public Finance Authority of Wisconsin, Senior Living Revenue (Rose Villa Project) 4.25 11/15/20 1,000,000 1,001,160 Wisconsin Health and Educational Facilities Authority, Health Facilities Revenue (UnityPoint Health) 5.00 12/1/23 1,000,000 1,208,990 Wisconsin Health and Educational Facilities Authority, Revenue (ProHealth Care, Inc. Obligated Group) 5.00 8/15/33 1,000,000 1,123,840 Total Long-Term Municipal Investments (cost $194,285,585) Total Investments (cost $209,018,038) % Cash and Receivables (Net) % Net Assets % a Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2015, these securities were valued at $11,325,213 or 5.1% of net assets. b Variable rate securityinterest rate subject to periodic change. c This security is prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Security issued with a zero coupon. Income is recognized through the accretion of discount. At December 31, 2015, net unrealized appreciation on investments was $7,014,800 of which $8,158,507 related to investment securities and $1,143,707 related to depreciated investment securities. At December 31, 2015, the cost of appreciated investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Summary of Abbreviations ABAG Association of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BPA Bond Purchase Agreement CIFG CDC Ixis Financial Guaranty COP Certificate of Participation CP Commercial Paper DRIVERS Derivative Inverse Tax-Exempt Receipts EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LIFERS Long Inverse Floating Exempt Receipts LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MERLOTS Municipal Exempt Receipts Liquidity Option Tender MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue P-FLOATS Puttable Floating Option Tax-Exempt Receipts PILOT Payment in Lieu of Taxes PUTTERS Puttable Tax-Exempt Receipts RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RIB Residual Interest Bonds ROCS Reset Option Certificates RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SPEARS Short Puttable Exempt Adjustable Receipts SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 5,678,061 - Commercial Mortgage-Backed - 1,247,621 - Corporate Bonds† - 6,893,788 - Municipal Bonds† - 202,213,368 - Liabilities ($) Other Financial Instruments: Swaps†† - (33,056 ) - ) † See Statement of Investments for additional detailed categorizations. †† Amount shown represents unrealized (depreciation) at period end. Dreyfus Tax Sensitive Total Return Bond Fund 12/31/2015 (Unaudited) OTC Credit Default Swaps Upfront Implied Premiums Reference Notional (Pay) Receive Credit Market Received Unrealized Obligation ($) Amount ($) 1 Counterparties Fixed Rate (%) Spread (%) 2 Value ($) (Paid) ($) (Depreciation) ($) Purchased Contracts: 3 JP Morgan Chase Bank Dow Jones CDX. NA. HY. 25 Index 12/20/2020 † 3,500,organ Chase Bank 5.00 4.74 (40,380 ) (7,324 ) ) † Expiration Date The maximum potential amount the fund could be required to pay as a seller of credit protection or receive as a buyer of credit protection if a credit event occurs as 1 defined under the terms of the swap agreement. 2 Implied credit spreads, represented in absolute terms, utilized in determining the market value as of the period end serve as an indicator of the current status of the payment/performance risk and represent the likelihood of risk of default for the credit derivative. The credit spread of a particular referenced entity reflects the cost of buying/selling protection and may include upfront payments required to be made to enter into the agreement. Wider credit spreads represent a deterioration of the referenced entity's credit soundness and a greater likelihood of risk of default or other credit event occurring as defined under the terms of the agreement. A credit spread identified as "Defaulted" indicates a credit event has occurred for the referenced entity. Credit spreads are unaudited. 3 If the fund is a buyer of protection and a credit event occurs, as defined under the terms of the swap agreement, the fund will either (i) receive from the seller of protection an amount equal to the notional amount of the swap and deliver the reference obligation or (ii) receive a net settlement amount in the form of cash or securities equal to the notional amount of the swap less the recovery value of the reference obligation. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued each business day by an independent pricing service (the “Service”) approved by the fund's Board. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of the following: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. All preceding securities are categorized as Level 2 in the hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized as Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end December 31, 2015 is discussed below. Swap Transactions: The fund enters into swap agreements to exchange the interest rate on, or return generated by, one nominal instrument for the return generated by another nominal instrument. Swap agreements are privately negotiated in the over-the-counter (“OTC”) market or centrally cleared. The fund enters into these agreements to hedge certain market or interest rate risks, to manage the interest rate sensitivity (sometimes called duration) of fixed income securities, to provide a substitute for purchasing or selling particular securities or to increase potential returns. For OTC swaps, the fund accrues for the interim payments on a daily basis, with the net amount recorded within unrealized appreciation (depreciation) on swap agreements in the Statement of Assets and Liabilities. Once the interim payments are settled in cash, the net amount is recorded as a realized gain (loss) on swaps, in addition to realized gain (loss) recorded upon the termination of swap transactions in the Statement of Operations. Upfront payments made and/or received by the fund, are recorded as an asset and/or liability in the Statement of Assets and Liabilities and are recorded as a realized gain or loss ratably over the agreement’s term/event with the exception of forward starting interest rate swaps which are recorded as realized gains or losses on the termination date. Fluctuations in the value of swap agreements are recorded for financial statement purposes as unrealized appreciation or depreciation on swap transactions. Centrally Cleared Swaps: Upon entering into centrally cleared swap agreements, an initial margin deposit is required with a counterparty, which consists of cash or cash equivalents. The amount of these deposits is determined by the exchange on which the agreement is traded and is subject to change, The change in valuation of centrally cleared swaps is recorded as a receivable or payable for variation margin in the Statement of Assets and liabilities. Payments received from (paid to) the counterparty, including upon termination, are recorded as realized gain (loss) in the Statement of Operations. Credit Default Swaps: Credit default swaps involve commitments to pay a fixed interest rate in exchange for payment if a credit event affecting a third party (the referenced company, obligation or index) occurs. Credit events may include a failure to pay interest or principal, bankruptcy, or restructuring. The fund enters into these agreements to manage its exposure to the market or certain sectors of the market, to reduce its risk exposure to defaults of corporate and sovereign issuers, or to create exposure to corporate or sovereign issuers to which it is not otherwise exposed. For those credit default swaps in which the fund is paying a fixed rate, the fund is buying credit protection on the instrument. In the event of a credit event, the fund would receive the full notional amount for the reference obligation. For those credit default swaps in which the fund is receiving a fixed rate, the fund is selling credit protection on the underlying instrument. The maximum payouts for these contracts are limited to the notional amount of each swap. Credit default swaps may involve greater risks than if the fund had invested in the reference obligation directly and are subject to general market risk, liquidity risk, counterparty risk and credit risk. The maximum potential amount of future payments (undiscounted) that a fund as a seller of protection could be required to make under a credit default swap agreement would be an amount equal to the notional amount of the agreement which may exceed the amount of unrealized appreciation or depreciation reflected in the Statement of Assets and Liabilities. Notional amounts of all credit default swap agreements are disclosed in the following chart, which summarizes open credit default swaps on index issues entered into by the fund. These potential amounts would be partially offset by any recovery values of the respective referenced obligations, underlying securities comprising the referenced index, upfront payments received upon entering into the agreement, or net amounts received from the settlement of buy protection credit default swap agreements entered into by the fund for the same referenced entity or entities. GAAP requires disclosure for (i) the nature and terms of the credit derivative, reasons for entering into the credit derivative, the events or circumstances that would require the seller to perform under the credit derivative, and the current status of the payment/performance risk of the credit derivative, (ii) the maximum potential amount of future payments (undiscounted) the seller could be required to make under the credit derivative, (iii) the fair value of the credit derivative, and (iv) the nature of any recourse provisions and assets held either as collateral or by third parties. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small/Mid Cap Growth Fund December 31, 2015 (Unaudited) Common Stocks98.2% Shares Value ($) Automobiles & Components2.2% Dorman Products 145,966 a,b 6,929,006 Gentex 752,852 12,053,160 Banks3.7% PrivateBancorp 210,446 8,632,495 SVB Financial Group 72,106 b 8,573,403 Webster Financial 420,574 15,641,147 Capital Goods15.1% A.O. Smith 152,455 11,679,578 Allegion 154,784 10,203,361 Beacon Roofing Supply 321,663 b 13,246,082 BWX Technologies 468,175 14,873,920 Carlisle 80,859 7,171,385 Crane 187,352 8,962,920 EMCOR Group 363,745 17,474,310 Nordson 129,816 a 8,327,696 Sensata Technologies Holding 157,280 b 7,244,317 Snap-on 110,184 18,888,843 Watsco 117,312 13,740,755 Commercial & Professional Services5.1% Advisory Board 363,258 b 18,021,229 CEB 184,832 11,346,836 Copart 410,920 a,b 15,619,069 Consumer Durables & Apparel6.3% G-III Apparel Group 134,386 b 5,947,924 Jarden 266,972 b 15,249,441 Kate Spade & Company 636,820 b 11,316,291 Steven Madden 318,681 b 9,630,540 TopBuild 428,351 13,180,360 Consumer Services1.8% Panera Bread, Cl. A 78,716 a,b Diversified Financials1.5% CBOE Holdings 199,270 Energy.7% Energen 146,979 Exchange-Traded Funds.7% iShares Russell 2000 Growth ETF 46,975 a Food, Beverage & Tobacco1.5% WhiteWave Foods 345,352 b Health Care Equipment & Services9.9% Acadia Healthcare 128,810 b 8,045,473 Align Technology 294,841 b 19,415,280 athenahealth 85,712 a,b 13,797,061 Centene 139,661 b 9,191,090 Cooper 119,388 16,021,870 DENTSPLY International 227,182 13,824,025 WellCare Health Plans 82,329 b 6,438,951 Materials4.0% Bemis 397,136 17,748,008 Scotts Miracle-Gro, Cl. A 262,805 16,953,551 Media2.7% IMAX 346,864 b 12,327,547 Lions Gate Entertainment 337,886 a 10,944,128 Pharmaceuticals, Biotech & Life Sciences9.9% ACADIA Pharmaceuticals 186,658 a,b 6,654,358 Alkermes 122,638 b 9,735,004 Anacor Pharmaceuticals 58,519 b 6,610,891 Cambrex 132,627 b 6,245,405 Halozyme Therapeutics 664,270 a,b 11,511,799 Jazz Pharmaceuticals 107,726 b 15,141,967 Ligand Pharmaceuticals 135,043 a,b 14,641,362 PAREXEL International 137,832 a,b 9,389,116 SAGE Therapeutics 115,963 b 6,760,643 Real Estate2.9% CBRE Group, Cl. A 346,922 b 11,996,563 Extra Space Storage 149,250 c 13,165,343 Retailing8.0% LKQ 548,758 b 16,259,700 Murphy USA 250,599 b 15,221,383 Sally Beauty Holdings 699,205 b 19,500,827 Ulta Salon,Cosmetics & Fragrance 58,714 b 10,862,090 Williams-Sonoma 138,554 8,092,939 Semiconductors & Semiconductor Equipment5.4% Cypress Semiconductor 1,303,352 a,b 12,785,883 Integrated Device Technology 661,775 b 17,437,771 Mellanox Technologies 395,935 b 16,684,701 Software & Services10.8% ANSYS 71,640 b 6,626,700 Black Knight Financial, Cl. A 403,534 a 13,340,834 Booz Allen Hamilton Holdings 507,115 15,644,498 CACI International, Cl. A 104,069 b 9,655,522 FleetMatics Group 151,187 a,b 7,678,788 LogMeIn 135,947 b 9,122,044 Proofpoint 127,441 b 8,284,939 Science Applications International 281,692 12,895,860 SS&C Technologies Holdings 131,257 8,960,915 Synopsys 42,464 b 1,936,783 Technology Hardware & Equipment4.2% Ciena 408,718 b 8,456,375 IPG Photonics 78,354 a,b 6,986,043 Rogers 212,413 b 10,954,138 Trimble Navigation 502,122 b 10,770,517 Transportation1.8% C.H. Robinson Worldwide 138,084 8,563,970 Hub Group, Cl. A 227,292 b 7,489,271 Total Common Stocks (cost $762,093,044) Other Investment2.4% Registered Investment Company; Dreyfus Institutional Preferred Money Market Fund (cost $21,099,183) 21,099,183 d Investment of Cash Collateral for Securities Loaned4.3% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $37,533,667) 37,533,667 d Total Investments (cost $820,725,894) % Liabilities, Less Cash and Receivables %) ) Net Assets % ETF - Exchange Traded Fund a Security, or portion thereof, on loan. At December 31, 2015, the value of the fund's securities on loan was $85,146,463 and the value of the collateral held by the fund was $87,695,600, consisting of cash collateral of $37,533,667 and U.S. Government and Agency securities valued at $50,161,933. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized appreciation on investments was $96,902,868 of which $117,538,789 related to appreciated investment securities and $20,635,921 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Capital Goods 15.1 Software & Services 10.8 Health Care Equipment & Services 9.9 Pharmaceuticals, Biotech & Life Sciences 9.9 Retailing 8.0 Money Market Investments 6.7 Consumer Durables & Apparel 6.3 Semiconductors & Semiconductor Equipment 5.4 Commercial & Professional Services 5.1 Technology Hardware & Equipment 4.2 Materials 4.0 Banks 3.7 Real Estate 2.9 Media 2.7 Automobiles & Components 2.2 Consumer Services 1.8 Transportation 1.8 Diversified Financials 1.5 Food, Beverage & Tobacco 1.5 Energy .7 Exchange-Traded Funds .7 † Based on net assets. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 832,446,899 - - Equity Securities - Foreign Common Stocks† 20,006,335 - - Exchange-Traded Funds 6,542,678 - - Mutual Funds 58,632,850 - - †See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Growth Fund December 31, 2015 (Unaudited) Common Stocks99.5% Shares Value ($) Automobiles & Components.9% Motorcar Parts of America 3,943 a Banks4.1% Columbia Banking System 5,593 181,828 National Bank Holdings, Cl. A 9,918 211,948 PrivateBancorp 4,650 190,743 Capital Goods13.4% Altra Industrial Motion 5,799 145,439 Beacon Roofing Supply 5,320 a 219,078 Crane 4,381 209,587 Cubic 3,968 187,488 EMCOR Group 5,267 253,027 Lydall 5,974 a 211,957 Milacron Holdings 2,868 35,879 PGT 16,912 a 192,628 Trex 5,978 a 227,403 Watsco 1,873 219,384 Commercial & Professional Services7.1% Advisory Board 5,808 a 288,135 CEB 3,194 196,080 Kforce 7,157 180,929 Knoll 7,067 132,860 TrueBlue 7,925 a 204,148 Consumer Durables & Apparel5.0% G-III Apparel Group 3,569 a 157,964 Malibu Boats, Cl. A 10,817 a 177,074 Oxford Industries 2,938 187,503 Steven Madden 6,118 a 184,886 Consumer Services2.4% Red Robin Gourmet Burgers 2,620 a 161,759 Texas Roadhouse 5,143 183,965 Energy1.0% PDC Energy 2,645 a,b Food & Staples Retailing1.0% Performance Food Group 6,303 b Food, Beverage & Tobacco2.6% Snyder's-Lance 7,606 b 260,886 WhiteWave Foods 2,880 a 112,061 Health Care Equipment & Services6.9% Align Technology 2,510 a 165,283 Globus Medical, Cl. A 6,810 a,b 189,454 ICU Medical 1,405 a 158,456 NxStage Medical 11,125 a 243,749 WellCare Health Plans 2,760 a 215,860 Household & Personal Products1.9% Inter Parfums 11,092 Materials.7% Calgon Carbon 5,504 Media3.1% IMAX 6,737 a 239,433 Lions Gate Entertainment 6,055 b 196,121 Pharmaceuticals, Biotech & Life Sciences19.0% ACADIA Pharmaceuticals 5,377 a,b 191,690 Anacor Pharmaceuticals 2,154 a 243,337 Cambrex 4,408 a 207,573 Foamix Parmaceuticals 18,199 a 147,594 Halozyme Therapeutics 14,394 a,b 249,448 Ligand Pharmaceuticals 2,612 a,b 283,193 Otonomy 8,801 a,b 244,228 PAREXEL International 3,833 a 261,104 Pfenex 13,008 a,b 161,039 Retrophin 8,924 a,b 172,144 Revance Therapeutics 5,719 a 195,361 SAGE Therapeutics 3,152 a 183,762 Tokai Pharmaceuticals 18,693 a,b 163,003 Real Estate1.9% Physicians Realty Trust 16,068 c Retailing4.6% Core-Mark Holding 3,350 274,499 Kirkland's 7,476 108,402 Ollie's Bargain Outlet Holdings 8,125 b 138,206 Restoration Hardware Holdings 1,718 a,b 136,495 Semiconductors & Semiconductor Equipment10.0% Cypress Semiconductor 25,169 a 246,908 Inphi 5,385 a 145,503 Integrated Device Technology 10,605 a 279,442 MaxLinear, Cl. A 18,284 a 269,323 Mellanox Technologies 6,307 a 265,777 Power Integrations 4,297 208,963 Software & Services9.3% CACI International, Cl. A 1,924 a 178,509 FleetMatics Group 4,029 a,b 204,633 HubSpot 3,863 a 217,525 LogMeIn 3,198 a 214,586 Mentor Graphics 7,910 145,702 Proofpoint 2,693 a 175,072 SS&C Technologies Holdings 2,745 187,401 Technology Hardware & Equipment3.6% Ciena 10,188 a 210,790 Mercury Systems 16,014 a 294,017 Transportation1.0% Forward Air 3,453 Total Common Stocks (cost $12,558,577) Investment of Cash Collateral for Securities Loaned10.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,511,621) 1,511,621 d Total Investments (cost $14,070,198) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Non-income producing security. b Security, or portion thereof, on loan. At December 31, 2015, the value of the fund's securities on loan was $2,414,843 and the value of the collateral held by the fund was $2,502,814, consisting of cash collateral of $1,511,621 and U.S. Government and Agency securities valued at $991,193. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized appreciation on investments was $1,568,575 of which $2,159,507 related to appreciated investment securities and $590,932 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Pharmaceuticals, Biotech & Life Sciences 19.0 Capital Goods 13.4 Money Market Investment 10.6 Semiconductors & Semiconductor Equipment 10.0 Software & Services 9.3 Commercial & Professional Services 7.1 Health Care Equipment & Services 6.9 Consumer Durables & Apparel 5.0 Retailing 4.6 Banks 4.1 Technology Hardware & Equipment 3.6 Media 3.1 Food, Beverage & Tobacco 2.6 Consumer Services 2.4 Household & Personal Products 1.9 Real Estate 1.9 Energy 1.0 Food & Staples Retailing 1.0 Transportation 1.0 Automobiles & Components .9 Materials .7 † Based on net assets. The following is a summary of the inputs used as of December 31, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 13,535,492 - - Equity Securities - Foreign Common Stocks† 591,660 - - Mutual Funds 1,511,621 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus/The Boston Company Small Cap Value Fund December 31, 2015 (Unaudited) Common Stocks118.1% Shares Value ($) Automobiles & Components1.2% Thor Industries 44,617 Banks21.5% Bank of Hawaii 48,421 a 3,045,681 Boston Private Financial Holdings 111,939 1,269,388 Brookline Bancorp 144,520 1,661,980 Bryn Mawr Bank 30,639 879,952 Capital Bank Financial, Cl. A 27,172 a 868,961 Cardinal Financial 63,833 1,452,201 Central Pacific Financial 70,102 1,543,646 CoBiz Financial 102,371 1,373,819 Columbia Banking System 62,615 2,035,614 FCB Financial Holdings, Cl. A 31,744 b 1,136,118 First Horizon National 328,595 a 4,771,199 First Midwest Bancorp 102,690 1,892,577 MB Financial 30,220 978,221 Prosperity Bancshares 38,031 1,820,164 Seacoast Banking 81,550 b 1,221,619 Synovus Financial 218,901 7,088,014 UMB Financial 63,381 a 2,950,386 United Community Banks 107,434 2,093,889 Valley National Bancorp 234,746 2,312,248 Washington Trust Bancorp 28,615 1,130,865 Webster Financial 105,577 3,926,409 Capital Goods10.9% AeroVironment 73,019 b 2,151,870 Apogee Enterprises 25,435 1,106,677 Astec Industries 52,750 2,146,925 Astronics 30,860 b 1,256,311 Chart Industries 60,096 b 1,079,324 CLARCOR 26,225 1,302,858 Comfort Systems USA 46,658 1,326,020 EMCOR Group 61,666 2,962,435 FreightCar America 24,240 470,983 Granite Construction 49,580 2,127,478 Lindsay 29,324 a 2,123,058 MSC Industrial Direct, Cl. A 21,320 1,199,676 Mueller Industries 20,086 544,331 Raven Industries 68,535 1,069,146 Simpson Manufacturing 59,361 2,027,178 Commercial & Professional Services3.5% Advisory Board 24,923 b 1,236,430 FTI Consulting 36,887 b 1,278,503 Interface 117,106 2,241,409 Knoll 63,613 1,195,924 McGrath RentCorp 54,533 1,373,686 Consumer Durables & Apparel7.8% Cavco Industries 15,353 b 1,279,058 Deckers Outdoor 36,762 a,b 1,735,166 Ethan Allen Interiors 70,149 1,951,545 iRobot 63,284 a,b 2,240,254 Oxford Industries 28,440 1,815,041 TopBuild 42,907 1,320,248 Universal Electronics 27,960 b 1,435,746 Vera Bradley 82,145 a,b 1,294,605 WCI Communities 82,390 b 1,835,649 William Lyon Homes, Cl. A 93,517 a,b 1,543,030 Consumer Services2.6% Belmond, Cl. A 165,312 b 1,570,464 Capella Education 18,347 847,998 Cheesecake Factory 65,975 3,042,107 Diversified Financials2.0% Cohen & Steers 48,806 1,487,607 Morningstar 11,122 894,320 Piper Jaffray 43,546 b 1,759,258 Energy6.4% Energen 40,456 1,658,291 Geospace Technologies 58,259 b 819,704 Gulf Island Fabrication 40,243 420,942 Natural Gas Services Group 46,742 b 1,042,347 Oil States International 71,757 b 1,955,378 Patterson-UTI Energy 133,625 2,015,065 PDC Energy 36,147 a,b 1,929,527 RPC 181,518 a 2,169,140 Synergy Resources 184,258 a,b 1,569,878 Food & Staples Retailing2.9% Casey's General Stores 15,752 1,897,328 Fresh Market 74,778 a,b 1,751,301 United Natural Foods 64,173 a,b 2,525,849 Food, Beverage & Tobacco.9% Boston Beer, Cl. A 3,170 b 640,055 Fresh Del Monte Produce 32,962 1,281,563 Health Care Equipment & Services7.2% Air Methods 60,068 a,b 2,518,651 Globus Medical, Cl. A 89,917 b 2,501,491 Invacare 47,111 819,260 LifePoint Health 39,545 b 2,902,603 Meridian Bioscience 76,121 1,562,003 Omnicell 66,971 b 2,081,459 WellCare Health Plans 36,009 b 2,816,264 Insurance2.5% First American Financial 59,184 a 2,124,706 RLI 25,609 1,581,356 Safety Insurance Group 25,673 1,447,444 Materials3.7% Calgon Carbon 65,274 1,125,976 Carpenter Technology 35,533 1,075,584 Haynes International 28,498 1,045,592 Louisiana-Pacific 121,658 a,b 2,191,061 Stillwater Mining 170,970 a,b 1,465,213 TimkenSteel 115,481 967,731 Media3.9% E.W. Scripps, Cl. A 189,779 3,605,801 New York Times, Cl. A 197,201 2,646,437 Time 131,798 a 2,065,275 Real Estate9.7% American Assets Trust 48,196 c 1,848,317 CyrusOne 74,191 c 2,778,453 Education Realty Trust 34,327 c 1,300,307 EPR Properties 47,604 c 2,782,454 Equity Commonwealth 65,436 b,c 1,814,540 Healthcare Trust of America, Cl. A 108,171 2,917,372 Kite Realty Group Trust 101,554 c 2,633,295 Pebblebrook Hotel Trust 66,236 a,c 1,855,933 Physicians Realty Trust 78,401 c 1,321,841 Retail Opportunity Investments 70,192 c 1,256,437 Retailing4.9% Express 91,211 b 1,576,126 Guess? 136,524 a 2,577,573 Haverty Furniture 45,314 971,532 The Children's Place 36,836 2,033,347 Urban Outfitters 91,403 b 2,079,418 Zumiez 67,644 a,b 1,022,777 Semiconductors & Semiconductor Equipment5.0% Advanced Energy Industries 25,890 b 730,875 Brooks Automation 142,365 1,520,458 Inphi 40,384 b 1,091,176 MKS Instruments 51,785 1,864,260 Nanometrics 62,077 b 939,846 Semtech 93,619 b 1,771,271 Teradyne 123,671 2,556,280 Software & Services3.7% Acxiom 91,766 b 1,919,745 CSG Systems International 61,118 2,199,026 Monotype Imaging Holdings 38,539 911,062 Synchronoss Technologies 38,871 b 1,369,425 TiVo 173,880 b 1,500,584 Technology Hardware & Equipment6.8% DTS 24,087 b 543,884 Electronics For Imaging 56,072 b 2,620,805 FARO Technologies 29,304 b 865,054 FLIR Systems 43,997 1,234,996 IPG Photonics 11,714 a,b 1,044,420 Ixia 96,316 b 1,197,208 Littelfuse 17,538 1,876,741 OSI Systems 8,610 b 763,363 ScanSource 48,968 b 1,577,749 Tech Data 21,209 b 1,407,853 Vishay Intertechnology 106,463 1,282,879 Transportation1.3% Knight Transportation 61,770 1,496,687 Marten Transport 69,692 1,233,548 Utilities9.7% California Water Service Group 77,564 1,804,914 Chesapeake Utilities 36,962 2,097,593 Hawaiian Electric Industries 100,651 a 2,913,846 MDU Resources Group 112,674 2,064,188 NorthWestern 45,190 2,451,558 Piedmont Natural Gas 73,568 4,194,847 Portland General Electric 86,923 3,161,390 WGL Holdings 29,507 1,858,646 Total Common Stocks (cost $225,075,484) Other Investment1.4% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,049,306) 3,049,306 d Investment of Cash Collateral for Securities Loaned5.2% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $10,903,853) 10,903,853 d Total Investments (cost $239,028,643) % Liabilities, Less Cash and Receivables %) ) Net Assets % a Security, or portion thereof, on loan. At December 31, 2015, the value of the fund's securities on loan was $26,560,372 and the value of the collateral held by the fund was $27,424,336, consisting of cash collateral of $10,903,853 and U.S. Government & Agency securities valued at $16,520,483. b Non-income producing security. c Investment in real estate investment trust. d Investment in affiliated money market mutual fund. At December 31, 2015, net unrealized appreciation on investments was $24,211,204 of which $42,842,489 related to appreciated investment securities and $18,631,285 related to depreciated investment securities. At December 31, 2015, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Banks 21.5 Capital Goods 10.9 Real Estate 9.7 Utilities 9.7 Consumer Durables & Apparel 7.8 Health Care Equipment & Services 7.2 Technology Hardware & Equipment 6.8 Money Market Investments 6.6 Energy 6.4 Semiconductors & Semiconductor Equipment 5.0 Retailing 4.9 Media 3.9 Materials 3.7 Software & Services 3.7 Commercial & Professional Services 3.5 Food & Staples Retailing 2.9 Consumer Services 2.6 Insurance 2.5 Diversified Financials 2.0 Transportation 1.3 Automobiles & Components 1.2 Food, Beverage & Tobacco .9 † Based on net assets. The following is a summary of the inputs used as of December 30, 2015 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 247,716,224 - - Equity Securities - Foreign Common Stocks† 1,570,464 - - Mutual Funds 13,953,159 - - † See Statement of Investments for additional detailed categorizations. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Funds By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: February 23, 2016 By: /s/ James Windels James Windels Treasurer Date: February 23, 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
